Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150527                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150527
                                                                    COA: 323485
                                                                    Wayne CC: 04-003956-FC
  MAURICE MARCEL SIMPKINS,
           Defendant-Appellant.

  _________________________________________/

         By order of July 28, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 2, 2014 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           s0120
                                                                               Clerk